Citation Nr: 1738608	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 2001 to November 2001 and February 2003 to April 2004, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Atlanta, Georgia currently has jurisdiction over the appeal.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's neurocognitive disorder is the result of his in-service TBI.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a TBI are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Here, the Veteran asserts that in November 2003, while deployed in Iraq, he was 15 feet away from an improvised explosive device (IED) blast.  January 2009 VA treatment record.  The injuries he sustained from the blast included hearing loss for 15-20 minutes, disorientation for 1 hour, and ringing in his ears for 1 hour.  See Board Hearing Transcript (Tr.), p.3-4.  

The Veteran has current diagnoses of post-traumatic headaches and mild neurocognitive disorder secondary to TBI.  See June 2011 VA examination; March 2014 VA treatment record.  However, he is already service-connected for his headaches.  Thus, the first element of service connection is established for his mild neurocognitive disorder.

The TBI injury was not recorded in the Veteran's service treatment records (STRs).  However, because a TBI injury of this type is consistent with the circumstances of the Veteran's service, the Board finds that the Veteran's testimony alone is sufficient to prove that the injury was incurred in service.  38 U.S.C.A. § 1154(a). Thus, the second element of service connection is established.

Regarding the final element of service connection, nexus, in favor of the claim is the June 2011 VA examiner's opinion.  The examiner opined that the Veteran suffered from residuals of a TBI secondary to exposure to an IED explosion.  He indicated a temporal relationship of new type of headache that followed exposure to blast and subjective report of subtle memory decrease and difficulty multi-tasking.  The examiner based his assessment on the Veteran's reported in-service head injury as described above.

The December 2011 VA examiner indicated that based on the Veteran's report and a review of the available medical records, it is most likely that his cognitive complaints and reduced functional status stem from the combination of multiple factors, including a history of concussion/mild TBI in 2003, psychiatric disturbance, and chronic pain.  However, the examiner indicated in a January 2012 addendum opinion that it is most likely that factors beyond concussion (psychiatric disturbance and chronic pain) are responsible for most if not all of his current functional difficulties.  Nevertheless, the examiner did not indicate that his TBI injury definitively did not result in any functional difficulties.

The Board finds that the evidence of record is at the very least in relative equipoise as to whether the Veteran now has current residuals of his in-service TBI.  Resolving all reasonable doubt in his favor, the Board concludes that the criteria for service connection for residuals of a TBI are met.  

ORDER

Service connection for residuals of a TBI, namely a neurocognitive disorder, are granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


